United States Court of Appeals
                                                                            Fifth Circuit
                                                                          F I L E D
                      UNITED STATES COURT OF APPEALS                        May 16, 2003
                           For the Fifth Circuit
                                                                       Charles R. Fulbruge III
                                                                               Clerk

                                No. 02-41654
                              Summary Calendar


                                  LUANNE MOORE,

                                                           Plaintiff-Appellant,


                                       VERSUS


      EXXON MOBIL OIL CORPORATION, a New Jersey Corporation,
             formerly known as Mobil Oil Corporation,

                                                            Defendant-Appellee.




             Appeal from the United States District Court
              For the Eastern District of Texas, Beaumont
                                  (1:00-CV-839)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Luanne Moore (“Moore”) filed suit in the federal district

court against Exxon Mobil Oil Corporation (“Exxon Mobil”) alleging

violations     of   Title   VII   as    well    as   a   claim   for   intentional

infliction of emotional distress under state law.                      Exxon Mobil

answered indicating that Moore was terminated because of “serious

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
performance deficiencies” and that Moore had been placed on “a

performance improvement plan” but failed to achieve the necessary

improvement in performance. Exxon Mobil moved for summary judgment

which was granted and Moore appeals to this Court.

     We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself.   For the reasons stated by

the district judge in his “Memorandum Opinion on Defendant’s Motion

for Summary Judgment” filed October 9, 2002, we affirm the final

judgment of the district court granting defendant’s motion for

summary judgment.   AFFIRMED




                                2